—In a visitation *676proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Dutchess County (Amodeo, J.), entered May 17, 2001, on consent of the parties.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from was entered upon the parties’ consent, and therefore is not appealable (see Matter of Brouwer v Pacicca, 291 AD2d 448, 449 [2002]; Matter of Garcia v Carballo, 277 AD2d 453 [2000]; Matter of Chiakpo v Obi, 255 AD2d 579, 580 [1998]; Matter of Hartnett v Hartnett, 242 AD2d 535 [1997]; CPLR 5511). Florio, J.P., Krausman, Goldstein and Townes, JJ., concur.